DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 1/28/2021. Currently, claims 1, 3, 6, 9-12, 15, 16, 18, 19, 21 and 22 are pending in the application. Claims 2, 4, 5, 7, 8, 13, 14, 17 and 20 are cancelled by Applicant. New claims 21 and 22 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant’s arguments with respect to the prior art rejection(s) of claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user” and “a user’s” in line 13 of the claim should be amended to recite ---the user--- and ---the user’s---, respectively.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a normal gait of a user and including extension of a user’s joint” should be amended to recite ---a normal gait of a user, said normal gait including extension of a user’s joint---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user” in line 14 should be amended to recite ---the user---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user’s” in line 23 should be amended to recite ---the user’s---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a normal gait cycle of a user and including extension of a user’s knee” should be amended to recite ---a normal gait cycle of a user, said normal gait cycle including extension of a user’s knee---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user’s” in line 33 should be amended to recite ---the user’s---.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user” in line 2 should be amended to recite ---the user---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user” in line 2 should be amended to recite ---the user---.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user’s” in line 2 should be amended to recite ---the user’s---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “the sensor module is arranged to sample knee motion by identifying specific joint motion events during a user’s gait.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification teaches that the sensor module can “sample joint motion by identifying specific joint motion events such as gait” (see [0021] of the publication of the present invention). This indicates that the sensor module can identify different joint motion events such as gait, standing, etc., but does not specify that the sensor module can identify different joint motion events that can occur during gait (as claimed). Claims 16, 18 and 19 depend on claim 15 and therefore, include the same error.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, during a user’s gait.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification teaches that the sensor module can “sample joint motion by identifying specific joint motion events such as gait” (see [0021] of the publication of the present invention). This indicates that the sensor module can identify different joint motion events such as gait, standing, etc., but does not specify that the sensor module can identify different joint motion events that can occur during gait (as claimed). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 9, 10-12, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “normal gait.” This claim limitation is unclear, since what is considered to be “normal” can vary amongst different individuals. Claims 3, 6, 9, 10-12, 21 and 22 depend on claim 1 and therefore, include the same error.
Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the movement of the joint" in line 34 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 16, 18 and 19 depend on claim 15 and therefore, include the same error.
Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “normal gait.” This claim limitation is unclear, since what is considered to be “normal” can vary amongst different individuals. Claims 16, 18 and 19 depend on claim 15 and therefore, include the same error.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation "the joint" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electrical stimulation system” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification identifies the following structures as performing the claimed function: at least one electrode for generating the electrical pulse, and a sensor module for determining movement and orientation of a user's limb for selectively activating the at least one electrode according to predefined criteria and feedback from the sensor module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 9-12, 21 and 22 are rejected under 35 U.S.C. 101 because claim 1 recites “at least one strap providing corrective orientation of the joint.” This is a claim limitation indicating that Applicant is attempting to claim the joint, which is non-statutory subject matter. Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 3, 6, 9-12 ,21 and 22 depend on claim 1 and therefore, include the same error.
Claim 18 is rejected under 35 U.S.C. 101 because claim 18 recites “the garment is worn between an anatomy of a user and the brace support.” This is a claim limitation indicating that Applicant is attempting to claim an anatomy of a user, which is non-statutory subject matter. Applicant should utilize “adapted to” or “capable of” language to avoid this error. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

Claims 1, 3, 11, 12 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solomonow et al. (US 5,628,722) in view of Andrews (US 5,121,747).
Regarding claim 1, Solomonow et al. teaches in Figures 1 and 2 a brace support (upper elongated rigid member 20 and lower elongated rigid member 22, hingedly connected as taught in column 3, lines 41-44; the rigidity of the upper elongated rigid member 20 and lower elongated rigid member 22 is capable of providing lateral support to the knee when positioned as shown in Figure 2) for a joint (knee) of a user; and an electrical stimulation system (sensor 24, electrical conduit, connector 28, cable 30, electrical stimulator 32, electrode 38, electrode 40 and the “calibration circuit controlling a switch” taught in column 4, lines 27-28) connected to (column 3, lines 44-46 teaches “a sensor 24 is operably mounted on the rigid members 20, 22;” further, all remaining elements of the electrical stimulation system are at least indirectly connected to the rigid members 20, 22, as shown in Figure 1) the brace support (upper elongated rigid member 20 and lower elongated rigid member 22, hingedly connected as taught in column 3, lines 41-44) and comprising at least one electrode (electrode 38, electrode 40) configured to provide electrical stimulation to muscle groups (column 4, lines 30-35 teaches that current is passed to the muscle via  the electrodes 38, 40, causing the muscle to contract), a sensor module (sensor 24) configured to detect positions (angles) of the joint (column 3, lines 46-47 teaches “sensor 24 may comprise an angle sensor for measuring knee flexion angles”), and a control unit (“calibration circuit controlling a switch” taught in column 4, lines 27-28) connected to (operatively connected with as taught in column 4, lines 24-35; further, all elements are connected to form a single unit, or block pain at strategic locations about the user's joint; wherein a garment (elastic sleeve assembly 14) is arranged to be worn with (as shown in Figure 1; further, column 3, lines 37-41 teaches that the elastic sleeve assembly 14 includes elongated pockets 16,18, which respectively contain rigid members 20, 22 therein) the brace support (upper elongated rigid member 20 and lower elongated rigid member 22, hingedly connected as taught in column 3, lines 41-44) and includes (inasmuch as the elastic sleeve assembly 14 is shown in Figure 1 to contain electrodes 38, 40) the electrical stimulation system (sensor throughout full extension”), the electrical stimulation system (sensor 24, electrical conduit, connector 28, cable 30, electrical stimulator 32, electrode 38, electrode 40 and the “calibration circuit controlling a switch” taught in column 4, lines 27-28) is arranged to dynamically vary electrical stimulation on the user according to muscle activity of the user at any point during gait (column 4, lines 24-35 teaches that the application of electrical stimulation can be varied (by activating) as the knee extends past 60° (which has a corresponding muscle activity)).
Solomonow et al. does not teach the brace support comprising at least one strap providing corrective orientation of the joint; wherein the electrical stimulation system is configured to provide biofeedback to the muscle groups at the positions of the joint in cooperation with the corrective orientation of the joint provided by the at least one strap.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the brace support and the electrical stimulation system to provide the brace support comprising at least one strap providing corrective orientation of the joint; wherein the electrical stimulation system is configured to provide biofeedback to the muscle groups at the positions of the joint in cooperation with the corrective orientation of the joint provided by the at least one strap as taught by Andrews because this element is known to provide additional stabilization to the user’s knee, as Andrews taught in column 4, lines 27-34.
Regarding claim 3, Solomonow et al. and Andrews teach the apparatus of claim 1. Solomonow et al. teaches in Figure 3, lines 34-41 that the garment (elastic sleeve assembly 14) is a sleeve (explicitly taught in column 3, lines 34-35 to be “elastic sleeve 
Regarding claim 11, Solomonow et al. and Andrews teach the apparatus of claim 1. Solomonow et al. teaches in column 4, lines 24-35 that the electrical stimulation system (sensor 24, electrical conduit, connector 28, cable 30, electrical stimulator 32, electrode 38, electrode 40 and the “calibration circuit controlling a switch” taught in column 4, lines 27-28) is configured to strengthen and prevent muscular atrophy of the muscle groups by providing neuromuscular electrical stimulation (column 4, lines 24-35 teaches that the electrical stimulation system causes the muscle to contract; producing muscle contraction activates the muscle such that it is capable of strengthening and preventing muscular atrophy of the muscle groups).
Regarding claim 12, Solomonow et al. and Andrews teach the apparatus of claim 1. Solomonow et al. teaches in column 4, lines 24-35 that the electrical stimulation system (sensor 24, electrical conduit, connector 28, cable 30, electrical stimulator 32, electrode 38, electrode 40 and the “calibration circuit controlling a switch” taught in column 4, lines 27-28) is further configured to stimulate the muscle groups to improve blood circulation and/or relax muscle spasms (column 4, lines 24-35 teaches that the electrical stimulation system causes the muscle to contract; producing muscle 
Regarding claim 22, Solomonow et al. and Andrews teach the apparatus of claim 1. Solomonow et al. teaches in column 3, lines 37-38 that the garment (elastic sleeve assembly 14) is formed from a textile (column 3, lines 37-38 teaches that the elastic sleeve assembly 14 is “formed of SpandexTM,” which is a textile material).

Claims 6, 15, 16, 18, 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solomonow et al. (US 5,628,722), in view of Andrews (US 5,121,747) and further in view of Stark et al. (US 2005/0113652).
Regarding claims 6 and 21, Solomonow et al. and Andrews teach the apparatus of claim 1. Solomonow et al. teaches in column 3, lines 46-47 and column 4, lines 24-35 that the control unit (“calibration circuit controlling a switch” taught in column 4, lines 27-28) is arranged calculate the movement of the user’s joint (column 4, lines 24-35 teaches that the calibration circuit determines, or calculates, the movement of the knee past 60° based on the voltage signal received from the sensor 24) and direct an appropriate response by stimulating preselected muscle groups of the user (column 4, lines 24-35 teaches that in response to the voltage signal received from the sensor 24, the calibration circuit triggers the switch to “on,” which will activate the stimulator to conduct current to stimulate the muscle via the electrodes); and wherein the sensor module (sensor 24) is arranged to sample joint motion by identifying specific joint motion events during a user's gait (column 3, lines 46-47 and column 4, lines 24-35 
Solomonow et al. and Andrews do not teach that the control unit comprises a processor.
However, Stark et al. teaches in [0121] an analogous device wherein the control unit (controller 112) comprises a processor ([0121] teaches that “controller 112 includes a digital processor”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control unit of Solomonow et al. as modified by Andrews to comprise a processor as taught by Stark et al. because this element is known “to provide a more sophisticated interface with the patient and/or with a health care professional and to perform more involved monitoring functions,” as Stark et al. teaches in [0121].
Regarding claim 15, Solomonow et al. teaches in Figures 1-4 a brace support (upper elongated rigid member 20 and lower elongated rigid member 22, hingedly connected as taught in column 3, lines 41-44; the rigidity of the upper elongated rigid member 20 and lower elongated rigid member 22 is capable of providing lateral support to the knee when positioned as shown in Figure 2) for a knee of a user (shown in Figure 2 to be positioned on the knee of the user), the brace support (upper elongated rigid member 20 and lower elongated rigid member 22, hingedly connected as taught in column 3, lines 41-44) comprising a frame (upper elongated rigid member 20 and lower elongated rigid member 22) having hingedly connected (column 3, lines 41-44 teaches upper elongated rigid member 20 and lower elongated rigid member 22 being “hingedly TM,” which is a textile material), and arranged to be worn with (as shown in Figure 1; further, column 3, lines 37-41 teaches that the elastic sleeve assembly 14 includes elongated pockets 16,18, which respectively contain rigid members 20, 22 therein) the brace support (upper elongated rigid member 20 and lower elongated rigid member 22, hingedly connected as taught in column 3, lines 41-44) and configured as a sleeve (explicitly taught in column 3, lines 34-35 to be “elastic sleeve assembly 14;” further, shown in Figure 1 to be configured as a tubular sleeve); and an electrical stimulation system (sensor 24, electrical conduit, connector 28, cable 30, electrical stimulator 32, electrode 38, electrode 40 and the “calibration circuit controlling a switch” taught in column 4, lines 27-28) attached to (as shown in Figure 1; further, column 4, lines 17-19 teaches “the electrodes are shown placed in space relationship at upper and lower portions of the hamstring portions of the elastic sleeve 14”) the garment (elastic sleeve assembly 14) and comprising at least one electrode (electrode 38, electrode 40) configured to provide electrical stimulation to muscle groups (see column 4, lines 24-35), a sensor module (sensor 24) configured to detect positions (angles) of the knee (column 3, lines 46-47 teaches “sensor 24 may comprise an angle sensor for measuring or block pain at strategic locations about the user's knee; wherein the garment (elastic sleeve assembly 14) is arranged to be worn with (as shown in Figure 1; further, column 3, lines 37-41 teaches that the elastic sleeve assembly 14 includes elongated pockets 16,18, which respectively contain rigid members 20, 22 therein) the brace support (upper elongated throughout full extension”), the electrical stimulation system (sensor 24, electrical conduit, connector 28, cable 30, electrical stimulator 32, electrode 38, electrode 40 and the “calibration circuit controlling a switch” taught in column 4, lines 27-28) is arranged to dynamically vary electrical stimulation on the user according to muscle activity of the user at any point during gait (column 4, lines 24-35 teaches that the application of electrical stimulation can be varied (by activating) as the knee extends past 60° (which has a corresponding muscle activity)); and the sensor module (sensor 24) is arranged to sample knee motion by identifying specific joint motion events during a user's gait (column 3, lines 46-47 and column 4, lines 24-35 teach that the sensor 24 monitors the angle of knee flexion and 
Solomonow et al. does not teach the at least one strap configured for providing corrective orientation of the knee; wherein the electrical stimulation system is configured to provide dynamic biofeedback to a user to use the muscle groups at the positions of the knee in cooperation with the corrective orientation of the knee provided by the at least one strap; and wherein the control unit comprises a processor.
However, Andrews teaches in Figure 1 an analogous device with the brace support (orthosis 12) comprising at least one strap (knee band 34) configured for providing corrective orientation of the knee (taught in column 4, lines 27-34 to lock and stabilize the knee in proper position); wherein the electrical stimulation system (control unit 38, electrode 42, electrode 44, electrode 46, electrode 48, and “sensor” taught in the abstract) is configured to provide dynamic biofeedback to a user to use the muscle groups (columns 4-5, lines 68-1 teach that peroneal electrode 48 stimulates the peroneal nerve to actuate the flexion withdrawal mechanism) at the positions of the knee (electrode 48 is taught in Figure 1 to be positioned at the knee) in cooperation with 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the brace support and the electrical stimulation system to provide the brace support comprising at least one strap configured for providing corrective orientation of the knee; wherein the electrical stimulation system is configured to provide dynamic biofeedback to a user to use the muscle groups at the positions of the knee in cooperation with the corrective orientation of the knee provided by the at least one strap as taught by Andrews because this element is known to provide additional stabilization to the user’s knee, as Andrews taught in column 4, lines 27-34.
Solomonow et al. and Andrews do not teach that the control unit comprises a processor. 
However, Stark et al. teaches in [0121] an analogous device wherein the control unit (controller 112) comprises a processor ([0121] teaches that “controller 112 includes a digital processor”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control unit of Solomonow et al. as modified by Andrews to comprise a processor as taught by Stark et al. because this element is known “to provide a more sophisticated interface with the patient and/or with a health care professional and to perform more involved monitoring functions,” as Stark et al. teaches in [0121].
Regarding claim 16, Solomonow et al., Andrews and Stark et al. teach the apparatus of claim 15. Solomonow et al. teaches in Figure 1 that the at least one electrode (electrode 38, electrode 40) is one of a matrix of electrodes (the matrix also including electrodes 42, 44, as shown in Figure 1) configured to provide stimulation to the muscle groups throughout various stages of a range of motion of the joint (as taught in column 4, lines 24-35).
Regarding claim 18, Solomonow et al., Andrews and Stark et al. teach the apparatus of claim 15. Solomonow et al. teaches in column 3, lines 37-41 that the garment (elastic sleeve assembly 14) is worn between (column 3, lines 37-41 teaches that the elastic sleeve assembly 14 includes elongated pockets 16,18, which respectively contain rigid members 20, 22 therein; thus, there are portions of elongated pockets 16,18 of the elastic sleeve assembly 14 that are positioned between rigid members 20, 22 and the user’s leg) an anatomy of a user and the brace support (upper elongated rigid member 20 and lower elongated rigid member 22, hingedly connected as taught in column 3, lines 41-44).
Regarding claim 19, Solomonow et al., Andrews and Stark et al. teach the apparatus of claim 15. Solomonow et al. teaches in column 4, lines 41-43 that the control unit (“calibration circuit controlling a switch” taught in column 4, lines 27-28 and electrical stimulator 32) is configured to allow a user to select different levels of electrical stimulation (column 4, lines 41-43 teaches that the electrical stimulator 32 “has two adjustment knobs to control stimulation pulse intensity [or, the level of the intensity of the stimulation pulse] and pulse frequency, respectively”).

Claim 9 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solomonow et al. (US 5,628,722), in view of Andrews (US 5,121,747), in view of Stark et al. (US 2005/0113652) and further in view of Einarsson (US 8,025,632).
Regarding claim 9, Solomonow et al., Andrews and Stark et al. teach the apparatus of claim 6. Solomonow et al., Andrews and Stark et al. do not teach that the processor comprises a menu comprising a plurality of levels of electrical stimulation corresponding to at least one movement pattern.
However, Einarsson teaches in column 15, lines 33-44 an analogous device wherein the processor (remote programming and control module 532) comprises a menu (display screen portion 542; taught in column 15, lines 42-43 to be “utilized to display different menu screens”) comprising a plurality of levels of electrical stimulation corresponding to at least one movement pattern (see column 15, lines 33-44 and column 16, lines 35-52; the user can determine from the menu that movement outside the preferred ROM displayed on the menu will result in electrical stimulation, as taught in column 2, lines 25-42).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the processor of Solomonow et al. as modified by Andrews and Stark et al. to comprise a menu comprising a plurality of levels of electrical stimulation corresponding to at least one movement pattern as taught by Einarsson because this element is known to enable customized programming of the processor with personal information and setting and controlling allowable parameters.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solomonow et al. (US 5,628,722), in view of Andrews (US 5,121,747) and further in view of Burnett (US 2003/0158585).
Regarding claim 10, Solomonow et al. and Andrews teach the apparatus of claim 1. Solomonow et al. and Andrews do not teach that the electrical stimulation system comprises at least one sequence corresponding to a severity of osteoarthritis and activating the at least one electrode according to the severity of the osteoarthritis.
However, Burnett teaches an analogous device for providing electromagnetic stimulation for treating various conditions and a sequence settings for treating all stages of osteoarthritis and activating electrodes according to the osteoarthritis ([0086]-[0088]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the electrical stimulation system of Solomonow et al. as modified by Andrews having to comprise at least one sequence corresponding to a severity of osteoarthritis and activating the at least one electrode according to the severity of the osteoarthritis as taught by Burnett to enable the device to be used to treat osteoarthritis and allow the settings to be changed based on the condition to be treated such that the device can be used to treat a wider variety of patient conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/25/2022